Name: 97/41/EC: Commission Decision of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  foodstuff;  health;  trade;  cooperation policy
 Date Published: 1997-01-21

 Avis juridique important|31997D004197/41/EC: Commission Decision of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat (Text with EEA relevance) Official Journal L 017 , 21/01/1997 P. 0034 - 0037COMMISSION DECISION of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat (Text with EEA relevance) (97/41/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Commission Decision 96/405/EC (2), and in particular Article 10 thereof,Whereas specific conditions must be established for the importation into the Community of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat; whereas these products must conform to the conditions laid down in Annex II, Chapter 1 of Directive 92/118/EEC;Whereas a form of public health certificate must be established, to be signed by an official veterinarian, to certify that the products fulfil the requirements laid down in this Decision;Whereas, in addition, where it is possible to recognise conditions offering equivalent guarantees, a third country may submit a proposal for such recognition to the Commission for appropriate consideration;Whereas the conditions and certificate established by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision lays down the public health conditions for the importation of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat.Article 2 The importation of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat is subject to the condition that they comply with the requirements laid down in Annex II, Chapter 1 of Directive 92/118/EEC.Article 3 1. Each consignment of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat shall be accompanied by an original, numbered public health certificate, completed, signed and dated, composed of a single sheet and conforming to the model laid down in the Annex.2. The certificate shall be drawn up in at least one of the official languages of the Member State of introduction into the Community.Article 4 This Decision shall apply from 1 January 1997.Article 5 This Decision is addressed to the Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 165, 4. 7. 1996, p. 40.ANNEX >START OF GRAPHIC>PUBLIC HEALTH CERTIFICATE>END OF GRAPHIC>